DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 9  recites a patterning structure, comprising: a substrate comprising a partially fabricated semiconductor device film stack; a radiation-sensitive imaging layer disposed over the substrate; and an underlayer disposed between the substrate and the imaging layer, wherein the underlayer comprises a vapor deposited film of hydronated carbon doped with oxygen (O), silicon (Si), nitrogen (N), tungsten (W), boron (B), iodine (I), chlorine (Cl), or a combination of two or more or more of any of these, and wherein the film has thickness of no more than about 25nm or a thickness of about 2 to 20 nm. Independent claim 12 recites a method of making a patterning structure comprising providing a substrate; depositing an underlayer on the substrate, wherein the underlayer is configured to increase adhesion between the substrate and photoresist and/or reduce radiation dose for the effective photoresist exposure; and forming a radiation-sensitive imaging layer on the underlayer; wherein the substrate is a partially fabricated semiconductor device film stack; the substrate further comprises or is a hardmask, amorphous carbon film, amorphous hydrogenated carbon film, silicon oxide film, silicon nitride film, silicon oxynitride film, silicon carbide film, silicon boronitride film, amorphous silicon film, polysilicon film or a combination thereof; the imaging layer comprises a tin oxide-based photoresist or a tin oxide hydroxide based photoresist; and the underlayer comprises a vapor deposited film of hydronated carbon doped with oxygen (O), silicon (Si), nitrogen (N), tungsten (W), boron (B), iodine (I), chlorine (Cl), or a combination of two or more or more of any of these, wherein the film has thickness of no more than about 25 nm. 
Kwon (US 2019/0129307; IDS 08/13/2021) and Dutta (2019/0348292) are both directed to resist patterning methods and structures with underlayer films to improve resist pattern formation methods. Kwon discloses a structure in Figures 1-5. Kwon discloses a subject for etching is prepared. (Para, 0084; Fig.1). Kwon discloses the etching subject may be a thin layer 102 formed on a semiconductor substrate 100. (Para, 0084; Fig.1). Kwon discloses layer 102 may be a silicon nitride layer, a polysilicon layer, or a silicon oxide layer. (Para, 0084; Fig.1). Kwon discloses a resist underlayer composition including the polymer including the moieties represented by Chemical Formulae 1 and 2, an acryl resin including a hydroxy group, and a solvent may be spin-coated on the surface of the washed thin layer 102. (Para, 0085; Fig. 1). Kwon discloses the coated composition may be dried and baked to form a resist underlayer 104 on the thin layer 102. (Para, 0085; Fig.1).  Kwon also discloses the underlayer composition decreases defect rate of and deterioration of coating uniformity. (Para, 0068). Moreover, Kwon discloses the underlayer composition also minimizes delamination by solvent or heat during a process of forming a photoresist pattern. (Para, 0069). 
Kwon discloses a photoresist layer 106 may be formed by coating a photoresist on the resist underlayer 104. (Para, 0086; Fig.2). Kwon discloses the substrate 100 having the photoresist layer 106 may be primarily baked at about 90° C. to about 120° C. (Para, 0089; Fig.2). Kwon discloses the photoresist layer 106 may be selectively exposed by positioning an exposure mask having a predetermined pattern on a mask stage of an exposure apparatus and aligning the exposure mask on the photoresist layer 106. (Para, 0090-0091; Fig.2-3). Kwon discloses the light used during the exposure may include light having a short wavelength of an activated radiation i-line having a wavelength of 365 nm, KrF excimer laser having a wavelength of 248 nm, ArF excimer laser having a wavelength of 193 nm, and the like and may be light having high energy wavelength of EUV (extreme ultraviolet; wavelength of 13.5 nm), E-Beam (electron beam), and the like. (Para, 0091; Fig.2-3). Kwon discloses the substrate 100 may be secondarily baked at about 90° C. to about 150° C and the exposed region 106b of the 108 may be used as an etching mask to etch the resist underlayer 104. (Para, 0096; Fig. 4). Kwon also discloses the photoresist pattern 108 may be used as an etching mask to etch the exposed thin layer 102 so the thin layer is formed into a thin layer pattern 114. (Para, 0097; Fig.5). Kwon 
These disclosures of Kwon teach and/or suggest the limitations of claim 9 where a patterning structure, comprises: a substrate comprising a partially fabricated semiconductor device film stack; a radiation-sensitive imaging layer disposed over the substrate; and an underlayer disposed between the substrate and contemplates the limitation of claim 9 wherein the film has thickness of no more than about 25nm or a thickness of about 2 to 20 nm. Moreover, these disclosures of Kwon also teach and/or suggest the limitations of claim 12 where a method of making a patterning structure comprises: providing a substrate; depositing an underlayer on the substrate, wherein the underlayer is configured to increase adhesion between the substrate and photoresist and/or reduce radiation dose for the effective photoresist exposure; and forming a radiation-sensitive imaging layer on the underlayer; wherein the substrate is a partially fabricated semiconductor device film stack; the substrate further comprises or is a hardmask, amorphous carbon film, amorphous hydrogenated carbon film, silicon oxide film, silicon nitride film, silicon oxynitride film, silicon carbide film, silicon boronitride film, amorphous silicon film, polysilicon film or a combination thereof; and contemplate the limitation of claim 12 wherein the film has thickness of no more than about 25 nm. 
However, the disclosures of Kwon fail to teach and/or suggest the limitation of claim 9 wherein the underlayer comprises a vapor deposited film of hydronated carbon doped with oxygen (O), silicon (Si), nitrogen (N), tungsten (W), boron (B), iodine (I), chlorine (Cl), or a combination of two or more or more of any of these. Moreover, the disclosures of Kwon as discussed above fail to teach and/or suggest the limitation of claim 12 wherein the imaging layer comprises a tin oxide-based photoresist or a tin oxide hydroxide-based photoresist; and the 
 Independent claim 24 is directed to a method depositing an underlayer, the method comprising providing a substrate in a process chamber; and depositing by a plasma enhanced chemical vapor deposition (PECVD) process a hydronated carbon film on a surface of the substrate, wherein the hydronated carbon film is a low density film. While, the disclosures of Kwon and/or Dutta as discussed above do teach and/or suggest PECVD processes being used to deposit various layers in the patterning structures and methods disclosed those disclosures still fall short of teaching and/or suggesting the limitations of claim 24. The prior art also fails to provide other relevant disclosures which either cure the deficiencies of Kwon and/or Dutta or teach and/or suggest the deposition method as recited in independent claim 24. Therefore independent claim 24 and claims 25-32, 73-87 depending therefrom are allowable. 
With no applicable rejections and/or objections, all pending claims 9-12, 14-32 and 34-89 are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-272-6569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899